DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 11/22/21, Applicant, on 2/22/22, amended claims 1 and 19-22, cancelled claims 8, 10, and 11, and added new claims 23-25. Claims 1, 3-7, and 12-25 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC 103 rejections of claims 1, 3-7, and 12-25 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 12-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0270123 to Reiner (hereafter referred to as Reiner) in view of U.S. Patent Application Publication Number 2020/0104522 to Collart et al. (hereafter referred to as Collart).
As per claim 1, Reiner teaches:
A method comprising: identifying, by a processor, a workflow being performed by a user in a physical environment, where the workflow comprises a plurality of tasks that collectively achieves a desired goal with respect to an object in the physical environment (Paragraph Number [0140] teaches based on these user and context-specific inputs, the appropriate automated workflow template is identified by the program 110 and is initiated with a visual command by the user (e.g., eye blink).  As the program 110 begins running the automated workflow template through a sequence of events (e.g., image display, navigation, and processing); the radiologist workflow becomes directed through a series of non-command based interactions between the end-user (radiologist) and the client computer 101. Paragraph Number [0101] teaches once the individual end-user's visual profile is determined by the program 110 in FIG. 3, step 402, the sequential workflow steps can be predicted in a reliable fashion and recreated each time that individual reviews that specific type of imaging dataset. Paragraph Number [0146] teaches if this automated workflow template by the program 110 is followed, the second set of images (2-D coronal) would be displayed by the program 110 immediately following completion of the first set of images (2-D axial). The completion of the first set would be recognized by the program 110 by the completion of sequential image review and localization of Dr. Jones' eye movements on the last image's endpoint (lower right hand corner of the image). (See also Paragraph Numbers [0107], [0151], and [0230]; See also Paragraph Numbers [0072] and [0083] generally for the use of computer processors and memory)).
monitoring, by the processor, a progress of the workflow to determine a current step of the workflow that is being performed by the user (Paragraph Number [0101] teaches once the individual end-user's visual profile is determined by the program 110 in FIG. 3, step 402, the sequential workflow steps can be predicted in a reliable fashion and recreated each time that individual reviews that specific type of imaging dataset. Paragraph Number [0154] teaches once the injection has been completed and Mr. Doe signs off (using visual inputs to signal task completion), the program 110, using the RIS 20, allows Ms.  Smith to perform the remaining tasks of image acquisition, processing, and quality assurance.  Once again, the program 110 provides the option for automated context and user-specific workflow templates. Paragraph Number [0231] teaches in the event that the data analysis by the program 110, in step 709, identifies deficiencies in the eye tracking analysis (e.g., region of the image not reviewed), an alert will be provided to the radiologist by the program 110 in step 710 (see FIG. 12), with a graphical representation of the deficiency. (See also Paragraph Numbers [0107], [0146], [0151], and [0230]; (See also Paragraph Numbers [0072], [0083], and [0093] generally for the use of computer processors and memory)).
monitoring, by the processor, the gaze of the user (Paragraph Number [0093] teaches another end-user may request that eye tracking recommendations be presented whenever a potential workflow modification in excess of 5% is identified, and may only use the reference data of a specific sub-group of end-users (e.g., sub-specialist radiologists within academic practice).  The training program 110 may include a series of modules designed to facilitate improved eye tracking efficiency and to identify specific instances of inefficiency.  Using this data, the training program 110 can in turn be used to create user-specific automated eye tracking workflow templates, which combine each individual user's style with those of similar, more efficient end-users. Paragraph Number [0130] teaches automated adjustment of visual display data (e.g., UI, monitor brightness, resolution, color) in accordance to changes in eye tracking feedback measures (See also Paragraph Numbers [0072] and [0083] generally for the use of computer processors and memory)) 
sending, by the processor, a signal to a remote device in response to  the observed appearance of the object deviating from the expected appearance of the object during a same time that the gaze of the user is focused on the object (Paragraph Number [0148] teaches if Dr. Jones identifies (as registered by the program 110 through eye tracking software and gaze fixation) a focal point in the axial imaging plane suspicious for a small embolism (i.e., blood clot), rather than continue to navigate through the remainder of the 2-D axial dataset, Dr. Jones instead wishes to deviate from the automated (pre-defined) workflow template and instead view the anatomic region of interest (e.g., second order right lower lobe pulmonary artery) in the orthogonal (e.g., 2-D coronal) plane. By simply redirecting his visual path to the corresponding screen (lower left hand quadrant, left hand computer monitor), Dr. Jones passively shifts from the axial to the coronal imaging plane on the right hand monitor. Rather than starting from image 1 of the full dataset, the program 110 automatically orients the sequence of imaging data to display the comparable anatomic region of interest which corresponds to the previously visualized abnormality (e.g., image 42 out of 120). (Examiner asserts that the sending of the signal occurs when image data is send to or further modifies data presented on a separate monitor from the specific monitor (object) the user is looking at)).
wherein the signal instructs the remote device to take the first action in response to determining that the current step is the first step and to take the second action in response to determining that the current step is the second step (Paragraph Number [0112] teaches if an individual user's eye tracking commands begin to demonstrate reduced recognition based upon the program's 110 analysis, a brief training program can be initiated by the program 110, which calls for the user to follow a sequence of training/feedback steps which the computer program 110 can use to readjust its own internal visual recognition software in step 507, after completion of the task at hand, thereby not adversely affecting workflow. Paragraph Number [0140] teaches based on these user and context-specific inputs, the appropriate automated workflow template is identified by the program 110 and is initiated with a visual command by the user (e.g., eye blink).  As the program 110 begins running the automated workflow template through a sequence of events (e.g., image display, navigation, and processing); the radiologist workflow becomes directed through a series of non-command based interactions between the end-user (radiologist) and the client computer 101. Paragraph Number [0146] teaches if this automated workflow template by the program 110 is followed, the second set of images (2-D coronal) would be displayed by the program 110 immediately following completion of the first set of images (2-D axial). The completion of the first set would be recognized by the program 110 by the completion of sequential image review and localization of Dr. Jones' eye movements on the last image's endpoint (lower right hand corner of the image)).
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
creating, by the processor, a first trigger for a first task of the plurality of tasks, wherein the first trigger specifies a first action to be automatically taken in response to an observed appearance of the object deviating from an expected appearance of the object during a same time that a gaze of the user is focused on the object during a first step of the workflow (Paragraph Number [0027]-[0028] teach including identifying a real-time location of the user, and wherein said plurality of rules includes rules configured to apply based on the user's location. Further including tracking a gaze of the user, and wherein said plurality of rules includes rules configured to apply based on a direction of the user's gaze. Including rules configured to apply based on a viewing angle between the user's gaze and one of the one or more objects. Including rules configured to apply based on a duration of the user's gaze. Paragraph Number [0154] teaches a rendering device may have the ability to auto-zoom or auto-focus (similar to binoculars) based on gaze direction. For example, the device can automatically detect what a user is viewing, and display more or less detail accordingly. In some cases, the level of detail and context that can be presented to user may change based on proximity and viewing angle. Paragraph Number [0165] teaches in addition to proximity, an xR system may utilize viewing or gaze tracking to customize experiences. Gaze tracking is the ability to track a person's attention or gaze (what object or set of objects the user focusing on). This information can be used to tailor and optimize the xR experience and can be used for advertising and marketing purposes Paragraph Number [0247] teaches health and safety related applications may be implemented without ads in order to avoid any safety impacts. Thus, the registry may be used to control whether things are displayed over authorized government signs. Civic xR experiences may include pointing out the nearest hospital, urgent care, or pharmacy from a gaze point of view, identifying a location of the nearest automated external defibrillator (AED) devices, identifying a location of nearest emergency kit, and providing emergency alerts. (See also Paragraph Number [0128]) (Examiner asserts that the various actions described above (i.e. zooming, changes in level of detail, or directions to specific secondary objects) constitutes a triggering of an additional action along a specified workflow based upon a changing appearance of an object or location fixed in the user's gaze)).
creating, by the processor, a second trigger for a second task of the plurality of tasks, wherein the second trigger specifies a second action to be automatically taken in response to the observed appearance of the object deviating from the expected appearance of the object during a same time that the gaze of the user is focused on the object during a second step of the workflow (Paragraph Number [0027]-[0028] teach including identifying a real-time location of the user, and wherein said plurality of rules includes rules configured to apply based on the user's location. Further including tracking a gaze of the user, and wherein said plurality of rules includes rules configured to apply based on a direction of the user's gaze. Including rules configured to apply based on a viewing angle between the user's gaze and one of the one or more objects. Including rules configured to apply based on a duration of the user's gaze. Paragraph Number [0154] teaches a rendering device may have the ability to auto-zoom or auto-focus (similar to binoculars) based on gaze direction. For example, the device can automatically detect what a user is viewing, and display more or less detail accordingly. In some cases, the level of detail and context that can be presented to user may change based on proximity and viewing angle. Paragraph Number [0165] teaches in addition to proximity, an xR system may utilize viewing or gaze tracking to customize experiences. Gaze tracking is the ability to track a person's attention or gaze (what object or set of objects the user focusing on). This information can be used to tailor and optimize the xR experience and can be used for advertising and marketing purposes Paragraph Number [0247] teaches health and safety related applications may be implemented without ads in order to avoid any safety impacts. Thus, the registry may be used to control whether things are displayed over authorized government signs. Civic xR experiences may include pointing out the nearest hospital, urgent care, or pharmacy from a gaze point of view, identifying a location of the nearest automated external defibrillator (AED) devices, identifying a location of nearest emergency kit, and providing emergency alerts. (See also Paragraph Number [0128]) (Examiner asserts that the various actions described above (i.e. zooming, changes in level of detail, or directions to specific secondary objects) constitutes a triggering of an additional action along a specified workflow based upon a changing appearance of an object or location fixed in the user's gaze).
Both Reiner and Collart are directed to eye tracking workflow modification. Reiner discloses monitoring eye movements to determine progress through workflow. Collart improves upon Reiner by teaching triggering actions based upon appearance of objects gazed at and where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle. One of ordinary skill in the art would be motivated to further include triggering actions based upon appearance of objects gazed at and where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle, to efficiently utilize mobile visualization technology to facilitate information transfer.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of monitoring eye movements to determine progress through workflow in Reiner to further utilize triggering actions based upon appearance of objects gazed at and where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle as disclosed in Collart, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the identifying comprises: analyzing, by the processor, data provided by a sensor that is positioned in a location of the user (Paragraph Number [0058] teaches the eye movement detection apparatus 300 that is used as an input device 104, may be similar to the Eye-Tracker SU4000 (made by Applied Science Laboratories, Bedford, Mass.) with head-tracking capability.  In one embodiment, the user is fitted with a headband 301 upon which the optical recording system 302 is mounted.  The optical recording system 302 includes a sensing device 303, such as an infrared (IR) light-emitting diode and phototransistor detectors (optics module), which is mounted on the headband 301).
As per claim 4, the combination of Reiner and Collart teaches each of the limitations of claims 1 and 3. 
In addition, Reiner teaches:
wherein the sensor is integrated into a device that is worn by the user (Paragraph Number [0058] teaches the eye movement detection apparatus 300 that is used as an input device 104, may be similar to the Eye-Tracker SU4000 (made by Applied Science Laboratories, Bedford, Mass.) with head-tracking capability.  In one embodiment, the user is fitted with a headband 301 upon which the optical recording system 302 is mounted.  The optical recording system 302 includes a sensing device 303, such as an infrared (IR) light-emitting diode and phototransistor detectors (optics module), which is mounted on the headband 301).
As per claim 5, the combination of Reiner and Collart teaches each of the limitations of claims 1, 3, and 4.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
wherein the device that is worn by the user comprises a head mounted display (Paragraph Number [0109] teaches a Rendering Device refers to a phone, glasses, head-up display (HUD) or other device (e.g., used by a consumer to render and consume an xR experience vis one or more of sight, sound, touch, smell or taste).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the identifying comprises: retrieving, by the processor, a service request identifying an action to be performed by the user (Paragraph Number [0154] teaches once the injection has been completed and Mr. Doe signs off (using visual inputs to signal task completion), the program 110, using the RIS 20, allows Ms.  Smith to perform the remaining tasks of image acquisition, processing, and quality assurance.  Once again, the program 110 provides the option for automated context and user-specific workflow templates).
As per claim 7, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the workflow is customized to accommodate a preference of the user with respect to at least one task of the plurality of tasks (Paragraph Number [0188] teaches as the visual database 113, 114 matures, statistical analysis by the program 110 can reveal those common actions (i.e., visual commands) which are predictably repeated by the individual end-user, as well as his/her peers, for the individual task at hand.  This analysis could in turn lead to the creation, by the program 110, of automated visual command templates (a derivative of the automated workflow templates).
As per claim 12, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
further comprising: suggesting, by the processor, a modification to the workflow, based on an observation of another user who has performed the workflow (Paragraph Number [0093] teaches another end-user may request that eye tracking recommendations be presented whenever a potential workflow modification in excess of 5% is identified, and may only use the reference data of a specific sub-group of end-users (e.g., sub-specialist radiologists within academic practice).  The training program 110 may include a series of modules designed to facilitate improved eye tracking efficiency and to identify specific instances of inefficiency.  Using this data, the training program 110 can in turn be used to create user-specific automated eye tracking workflow templates, which combine each individual user's style with those of similar, more efficient end-users. Paragraph Number [0130] teaches automated adjustment of visual display data (e.g., UI, monitor brightness, resolution, color) in accordance to changes in eye tracking feedback measures).
As per claim 13, the combination of Reiner and Collart teaches each of the limitations of claims 1 and 12. 
In addition, Reiner teaches:
wherein the modification alters a way in which at least one task of the plurality of tasks is performed (Paragraph Number [0093] teaches another end-user may request that eye tracking recommendations be presented whenever a potential workflow modification in excess of 5% is identified, and may only use the reference data of a specific sub-group of end-users (e.g., sub-specialist radiologists within academic practice).  The training program 110 may include a series of modules designed to facilitate improved eye tracking efficiency and to identify specific instances of inefficiency.  Using this data, the training program 110 can in turn be used to create user-specific automated eye tracking workflow templates, which combine each individual user's style with those of similar, more efficient end-users. Paragraph Number [0130] teaches automated adjustment of visual display data (e.g., UI, monitor brightness, resolution, color) in accordance to changes in eye tracking feedback measures).
As per claim 14, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
further comprising: detecting, by the processor, that the workflow has been completed (Paragraph Number [0154] teaches once the injection has been completed and Mr. Doe signs off (using visual inputs to signal task completion), the program 110, using the RIS 20, allows Ms.  Smith to perform the remaining tasks of image acquisition, processing, and quality assurance.  Once again, the program 110 provides the option for automated context and user-specific workflow templates).
performing, by the processor, a verification process to verify that the workflow has been performed correctly (Paragraph Number [0020] teaches he method includes initiating a sequence of training/feedback steps due to changes in a user's physical and emotional state; and re-adjusting internal visual recognition parameters due to completion of said sequence. Paragraph Number [0146] teaches if this automated workflow template by the program 110 is followed, the second set of images (2-D coronal) would be displayed by the program 110 immediately following completion of the first set of images (2-D axial).  The completion of the first set would be recognized by the program 110 by the completion of sequential image review and localization of Dr. Jones' eye movements on the last image's endpoint (lower right hand corner of the image). Paragraph Number [0250] teaches if the end-user reviewing the data did not have acknowledged data review, the program 110 would display the highlighted data points and request formal acknowledgement before proceeding to another task (See also Examples in Paragraph Numbers [0146]-[0154])).
As per claim 15, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
further comprising: storing the workflow, including the first trigger and the second trigger, for future use in achieving the desired goal (Paragraph Number [0192] teaches the feedback function of the eye tracking analysis can also be used to create a data repository 113, 114 for future review, education, and training.  At the completion of each task (e.g., interpretation of an x-ray), the annotated image showing a compilation of the visual data mark-up is stored by the program 110).
As per claim 16, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the user is a technician who has been dispatched on behalf of a service provider (Paragraph Number [0244] teaches the same steps are taken for the other data points of interest.  For "additional cardiac testing", in addition to data storage, Doctor Smith also selects the "Place Order" option within the electronic medical record (EMR), which electronically orders the recommendations using the program 110.  Once the order has been successfully completed, electronic alerts are sent to all parties by the program 110, including the consulting cardiologist, ordering physician (Doctor Smith), and the patient. (Examiner notes that each of the doctors and related medical specialists could constitute a medical technician that has been dispatched by a service provider)).
As per claim 17, the combination of Reiner and Collart teaches each of the limitations of claim 17.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
wherein the user is an unmanned vehicle, and the gaze of the user comprises a focus of a camera integrated into the unmanned vehicle. (Paragraph Number [0120] teaches vehicle refers to an object used for transporting people or goods in which a rendering device is integrated (e.g., a HUD on a windshield).  Example vehicles may include ... drones. Paragraph Number [0307] teaches the RWDRS 230 may enable a seamless blending of virtual content with physical environments.  Technologies to enable such RWDRS 230 may include spatial mapping, LIDAR, drones, depth perception, stereo cameras, semantic mapping, image recognition, barcode and QR code recognition, and audio recognition (such as ability to recognize song and overlay lyrics, local concert information, etc.)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 18, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the workflow comprises a training simulation for the user (Paragraph Number [0093] teaches a computerized training module of the program 110 trains the user in how to use the eye tracking apparatus 300 for medical applications, and provides the user feedback options to better calibrate the apparatus 300 (see FIG. 3, step 400)).
As per claim 19, Reiner teaches:
A non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: (Paragraph Number [0072] teaches the server 120 also may include a memory 124 having a program 125 that includes a data structure 126, wherein the memory 124 and the associated components all may be connected through bus 127.  If the server 120 is implemented by a distributed system, the bus 127 or similar connection line may be implemented using external connections.  The server processor 121 may have access to a storage device 128 for storing preferably large numbers of programs 110 for providing various operations to the users. Paragraph Number [0083] teaches one of ordinary skill in the art will appreciate that all or part of the invention may be stored on or read from other computer-readable media, such as secondary storage devices, like hard disks, floppy disks, CD-ROM, a carrier wave received from a network such as the Internet, or other forms of ROM or RAM either currently known or later developed).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 20, Reiner teaches:
A system comprising: a processor deployed in a telecommunication service provider network; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: (Paragraph Number [0072] teaches the server 120 also may include a memory 124 having a program 125 that includes a data structure 126, wherein the memory 124 and the associated components all may be connected through bus 127.  If the server 120 is implemented by a distributed system, the bus 127 or similar connection line may be implemented using external connections.  The server processor 121 may have access to a storage device 128 for storing preferably large numbers of programs 110 for providing various operations to the users. Paragraph Number [0083] teaches one of ordinary skill in the art will appreciate that all or part of the invention may be stored on or read from other computer-readable media, such as secondary storage devices, like hard disks, floppy disks, CD-ROM, a carrier wave received from a network such as the Internet, or other forms of ROM or RAM either currently known or later developed).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1
As per claim 21, the combination of Reiner and Collart teaches each of the limitations of claim 1. 
In addition, Reiner teaches:
wherein the expected appearance of the object is defined by a visual model of the object (Paragraph Number [0146] teaches if this automated workflow template by the program 110 is followed, the second set of images (2-D coronal) would be displayed by the program 110 immediately following completion of the first set of images (2-D axial).  The completion of the first set would be recognized by the program 110 by the completion of sequential image review and localization of Dr. Jones' eye movements on the last image's endpoint (lower right hand corner of the image). Paragraph Number [0165] teaches when the radiologists gaze is fixed upon a single image (e.g., upper left hand corner of the screen), the program 110 reacts to this visual data by selectively modifying the imaging sequence of interest in step 601.  This could consist of the program 110 magnifying the image (switching from 4 on 1 to one on one display format), increasing the spatial resolution of that specific sequence of images, applying a decompression algorithm, or providing user and context-specific image processing.  This latter example could consist of a simple task by the program 110, such as setting individual end-user window/level preferences, or something more highly specialized, such as image processing for a 3-dimensional display of the pulmonary arteries. (See also Paragraph Number [0167])).
and the first trigger specifies that the first action is to be taken when the observed appearance deviates from the visual model by more than a threshold (Paragraph Number [0020] teaches the method includes initiating a sequence of training/feedback steps due to changes in a user's physical and emotional state; and re-adjusting internal visual recognition parameters due to completion of said sequence. Paragraph Number [0110] teaches if the end-user fatigue reaches a pre-defined critical threshold, the program 110 may provide a feedback signal to the end-user (e.g., high frequency audible cue or flashing light) which alerts them as to the impending problem, in step 501.  Another response by the program 110 could be adjustment of the eye tracking software sensitivity settings required to initiate program 110 actions, in step 502.  The correlation between each individual end-user's fatigue, stress, and eye tracking patterns may be included as an integral part of the user's visual database 114 in step 503.  This allows for the "auto-regulation" by the eye tracking software program 110 as fatigue and stress levels change over time. Paragraph Number [0112] teaches if an individual user's eye tracking commands begin to demonstrate reduced recognition based upon the program's 110 analysis, a brief training program can be initiated by the program 110, which calls for the user to follow a sequence of training/feedback steps which the computer program 110 can use to readjust its own internal visual recognition software in step 507, after completion of the task at hand, thereby not adversely affecting workflow).
As per claim 25, the combination of Reiner and Collart teaches each of the limitations of claims 1 and 17.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
wherein the object comprises a piece of telecommunications equipment being serviced by the unmanned vehicle (Paragraph Number [0120] teaches vehicle refers to an object used for transporting people or goods in which a rendering device is integrated (e.g., a HUD on a windshield).  Example vehicles may include ... drones. Paragraph Number [0307] teaches the RWDRS 230 may enable a seamless blending of virtual content with physical environments.  Technologies to enable such RWDRS 230 may include spatial mapping, LIDAR, drones, depth perception, stereo cameras, semantic mapping, image recognition, barcode and QR code recognition, and audio recognition (such as ability to recognize song and overlay lyrics, local concert information, etc.). Paragraph Number [0261] teaches the registry may enable guided repair experiences for some objects, or menus for accessing more information about objects. The registry may include information to facilitate auto-identifying parts based on artificial intelligence (AI) image recognition or other identifying data).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0270123 to Reiner (hereafter referred to as Reiner) in view of U.S. Patent Application Publication Number 2020/0104522 to Collart et al. (hereafter referred to as Collart) and in further view of U.S. Patent Application Publication Number 2015/0156803 to Ballard et al. (hereafter referred to as Ballard).
 As per claim 22, the combination of Reiner and Collart teaches each of the limitations of claims 1 and 16.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device is a part of a telecommunications system that sends and receives instructions from the user which is taught by the following citations from Ballard:
wherein the object comprises a piece of telecommunications equipment being serviced by the technician (Paragraph Number [0069] teaches user system 120 may include a system associated with a user (e.g., a consumer, field technician, equipment operator, or any other individual that may benefit from received AR content) that is configured to perform one or more operations consistent with the disclosed embodiments. In one embodiment, a user may operate user system 120 to perform one or more such operations. User system 120 may include a communication interface 121, a processor device 123, a memory 124, a sensor array 125, a display 122, and/or any other components that may facilitate the display of AR content to the user. Paragraph Number [0096] teaches a user of user system 120/AR device 200 may include a field technician, and the AR content to be displayed may include a service manual for a particular type of equipment. Initially, and by operation of a voice command, input device, etc., the technician may request display of AR content in the form of the service manual. In some embodiments, this information may be retrieved from server system 110 or may be retrieved from a local memory 124 and may be displayed in display 122. Initially, the AR content may be displayed in the center of the user's field of view. Such positioning would enable natural access and viewing of the desired content. AR content in the center of the user's field of view, however, may be distracting or may impede the view of the real world objects with which the technician needs to interact. Therefore, system 120 may be configured to re-position the AR content to another location on display 122 or even to another location in virtual space (maintained in memory) relative to the user (e.g., relative to the user's head position)).
Both the combination of Reiner and Collart and Ballard are directed to eye tracking workflow modification. The combination of Reiner and Collart discloses monitoring eye movements to determine progress through workflow. Ballard improves upon Reiner by teaching where the device is a part of a telecommunications system that sends and receives instructions from the user. One of ordinary skill in the art would be motivated to further include where the device is a part of a telecommunications system that sends and receives instructions from the user, to efficiently utilize mobile visualization technology to facilitate information transfer in furtherance of completing a workflow. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of monitoring eye movements to determine progress through workflow in the combination of Reiner and Collart to further utilize where the device is a part of a telecommunications system that sends and receives instructions from the user as disclosed in Ballard, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 23, the combination of Reiner, Collart, and Ballard teaches each of the limitations of claims 1, 16, and 22.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device that displays information is attached to the eye capture device worn by a person or as an unmanned vehicle which is taught by the following citations from Collart:
wherein the method is performed by an extended reality-based application. (Paragraph Number [0154] teaches a rendering device may have the ability to auto-zoom or auto-focus (similar to binoculars) based on gaze direction. For example, the device can automatically detect what a user is viewing, and display more or less detail accordingly. In some cases, the level of detail and context that can be presented to user may change based on proximity and viewing angle. Paragraph Number [0165] teaches in addition to proximity, an xR system may utilize viewing or gaze tracking to customize experiences. Gaze tracking is the ability to track a person's attention or gaze (what object or set of objects the user focusing on). This information can be used to tailor and optimize the xR experience and can be used for advertising and marketing purposes).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 24, the combination of Reiner, Collart, and Ballard teaches each of the limitations of claims 1, 16, 22, and 23.
Reiner teaches monitoring eye movements to determine progress through workflow, but does not explicitly teach where the device is a part of a telecommunications system that sends and receives instructions from the user which is taught by the following citations from Ballard:
wherein the extended reality-based application allows the technician to initiate an interactive dialog with a remote technician who is not present at the piece of telecommunications equipment. (Paragraph Number [0206] teaches based on at least the determination that AR device 200 is oriented toward user 1202 (and/or device 200A), AR device 200 may be configured to initiate a communication link 1203 that allows user 1201 to communicate with user 1202 and, in some embodiments, vice versa. For example, in some embodiments, as user 1201's AR device 200 rotates in the environment and its field of view changes, different people of interest and/or representations (e.g., an image, text, icon, etc.) of people of interest may be displayed on the display of AR device 200 when its field of view overlaps with the location of each person of interest. Then looking at a person of interest or an icon representing them may establish a communication link, even if the person is using a different type of device (e.g., a smartphone). Paragraph Number [0223] teaches AR device 200 may be configured to be used to communicate with people within certain radiuses of the user. For example, AR device 200 may display a representation only for people within 100 m, 500 m, 1 km, etc. of the user. AR device 200 may also show representations for people at farther distances, such as one mile, several miles, or even hundreds or thousands of miles, if desired. For example, user 1202 may look in a general direction and AR device 200 may display a representation of a person in that direction or virtual location, even though the associated person is in a different city or country. User 1202 may nonetheless select the representation, and AR device 200 may establish a communication link between user 1202 and the person in the different city or country).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 22.

Response to Arguments
Applicant’s arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 2/22/2022, pgs. 8-15). Examiner respectfully disagrees. Examiner notes that new citations from the Reiner, Collart, and Ballard references have been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection both to read on the amended claim language and to clarify Examiner’s position. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624